In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                     No. 07-19-00088-CR


                        SHUAIB SULAYMA HAKIM, APPELLANT

                                              V.

                           THE STATE OF TEXAS, APPELLEE

                           On Appeal from the 100th District Court
                                   Childress County, Texas
                   Trial Court No. 5978, Honorable Stuart Messer, Presiding

                                      October 7, 2019

                             MEMORANDUM OPINION
                   Before QUINN, C.J., and CAMPBELL and PARKER, JJ.

       Appellant, Shuaib Sulayma Hakim, appeals his conviction for possessing

marijuana. The adjudication of his guilt had initially been deferred, and he had been

placed on community supervision. The State subsequently moved to adjudicate guilt after

he allegedly violated several terms of his probation. At the hearing on the motion,

appellant pled true to the allegations, resulting in the trial court’s decision to grant the

motion, find him guilty of the offense, and sentence him to 20 months in a state jail facility.

Through one issue, he now contends that the sentence was disproportionate to the gravity
of the offense due to the purportedly growing acceptance of marijuana use. We overrule

the issue.

      Complaints about a supposed disproportionate sentence must be preserved for

review by a timely objection when sentenced or through a timely motion for new trial.

Goley v. State, No. 07-18-00145-CR, 2019 Tex. App. LEXIS 6699, at *4-5 (Tex. App.—

Amarillo Aug. 2, 2019, no pet. h.) (mem. op., not designated for publication). Our perusal

of the record uncovered neither. Thus, the issue before us is waived.

      We affirm the judgment of the trial court.



                                                              Per Curiam



      Do not publish.




                                            2